110 F.3d 59
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ernest Edward KACKLEY, Plaintiff--Appellant,v.William L. SMITH, Warden;  Sergeant Simpson, Defendants--Appellees.
No. 96-6981.
United States Court of Appeals, Fourth Circuit.
April 2, 1997.

Ernest Edward Kackley, Appellant Pro Se.
John Joseph Curran, Jr., Attorney General, Toni-Jean Lisa, Office of the Attorney General of Maryland, Baltimore, Maryland, for Appellees.
Before RUSSELL, LUTTIG, and MICHAEL, Circuit Judges.
PER CURIAM:


1
Ernest Edward Kackley appeals from the district court's order entering summary judgment for Defendants and denying relief on his 42 U.S.C. § 1983 (1994) complaint.  We have reviewed the record and the district court's opinion and find no reversible error.  Although the district court overlooked Kackley's opposition to the motion for summary judgment, we find this to be harmless error.  See Fed.R.Civ.P. 61.  Accordingly, we affirm on the reasoning of the district court.  Kackley v. Smith, No. CA-95-3985-JFM (D.Md. May 29, 1996).  See Sandin v. Conner, --- U.S. ----, 63 U.S.L.W. 4601 (U.S. June 19, 1995) (No. 93-1911).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED